EVERETT, Senior Judge
(dissenting):
The incredibly explosive testimony of Isabelle Munoz has been handled by all parties at all stages of the litigation of this case with all the sensitivity of a prizefighter’s glove-clad fists. First, trial counsel blithely ignored his own, self-expressed limitations that he had placed on the testimony he would seek from Isabelle; he not only permitted the inflammatory testimony to be uttered by his witness, but he also pursued its expansion and repetition. Second, the military judge — in classic hear-no-evil and say-no-evil fashion — sat deaf and dumb to the scene in front of him. Third, defense counsel — who, notwithstanding the majority opinion, quite clearly earlier had acted adequately to avoid the legal guillotine of waiver from falling on his client— sat bolted to his chair while Isabelle severed the jugular vein of his defense. Fourth, the Court of Military Review dismissed appellant’s appeal with the indifference and nonchalance of a 6-line, short-form affirmance, without a hint of any of the nuances of this issue.
Finally, comes the opinion of the majority of this Court. Unfortunately, when faced with rules of evidence that require the delicate touch of a surgeon’s scalpel, the majority instead has wielded a bludgeon in three critical respects.
I
First, there simply is no theory at all within the scope of Mil.R.Evid. 404(b), Manual for Courts-Martial, United States, 1984, under which any of the evidence of prior sexual abuse of appellant’s other daughters is relevant. See Mil.R.Evid. 401 and 402. Where an accused does not dispute that an act occurred but does dispute that he was the culprit, modus-operandi evidence of prior acts by the accused that bear the same “signature” as the act in contest might be relevant to prove the accused’s identity as the perpetrator. S. Saltzburg, L. Schinasi, and D. Schlueter, Military Rules of Evidence Manual 362 (2d ed.1986) (hereafter Saltzburg). E.g., United States v. Gamble, 27 MJ 298 (CMA 1988); United States v. Rappaport, 22 MJ 445 (CMA 1986). Also, where an accused does not dispute that an act occurred but does dispute that he did so with a requisite intent or affirmatively insists that he did so by accident or as a result of mistake of fact, evidence of prior similar acts by an accused might be relevant to show the necessary intent or to rebut suggestions of accident or mistake of fact. Saltzburg, supra; United States v. Mann, 26 MJ 1 (CMA), cert. denied, 488 U.S. 824, 109 S.Ct. 72, 102 L.Ed.2d 49 (1988).
Here, however, appellant absolutely disputed the occurrence of the acts themselves. In substance, he defended against the charges by asserting, quite simply, that none of the acts ever occurred. Under these circumstances, the only possible purpose of the evidence of prior acts that was *367used here would be to suggest: “He did it before, so you can believe the prosecutrix when she says that he did it again.”
Yet, that is precisely the purpose to which such evidence may not be put. Mil. R.Evid. 404(b) begins unambiguously: “Evidence of other crimes, wrongs or acts is not admissible to prove the character of a person in order to show that the person acted in conformity therewith.” Accord Mil.R.Evid. 404(a). “The principle at work is that specific acts may not be used to prove the kind of person someone is in order to show how he probably acted on a particular occasion.” Saltzburg, supra at 361.
As the majority opinion points out, the stated prosecutorial purpose of the evidence was “to prove a common scheme or plan” — specifically, “to sexually abuse his daughters at a young age.” At 360 and 363. See United States v. Hicks, 24 MJ 3 (CMA), cert. denied, 484 U.S. 827, 108 S.Ct. 95, 98 L.Ed.2d 55 (1987). Embracing this theory, the majority finds that “[t]he common factors were the age of the victim, the situs of the offenses, the circumstances surrounding their commission, and the fondling nature of the misconduct.” At 363.
In Mann I expressed my views that prior sexual acts with a sibling of the prosecutrix that had occurred 5 years earlier “were too remote in time and place to sustain the Government’s theory of admissibility— namely, that they evidence a common scheme or plan.” 26 MJ at 6 (Everett, C.J., concurring in part and dissenting in part). Of course, here, where the alleged prior acts had occurred 15 years before those charged — and, indeed, prior even to the birth of the prosecutrix — I perceive no relevance at all in such prior-acts evidence to prove a common scheme or plan. See also United States v. Gamble, supra.
Even apart from remoteness, I am considerably uncomfortable with the majority’s conclusion that enough common factors existed between the charged offenses and the prior acts that a comparison demonstrates a common scheme or plan. Actually, I believe that this case more closely resembles the situation we addressed in United States v. Rappaport, supra, where the accused — a psychologist — was charged with various acts relating to having sexual affairs with two patients; he admitted one — “maintaining that he fell in love with her” — but denied the other altogether. 22 MJ at 446. In rebuttal, the Government introduced testimony of a third woman who contended that, under circumstances in several ways similar to the charged incidents, the accused had had sexual intercourse with her, too. We wrote:
The Government argues that this evidence was properly admitted for the purpose it was instructed upon at trial, that is, to prove that the accused engaged in an affair with Mrs. “S” as a part of a larger plan to take advantage of his female patients. We disagree. Evidence that the accused previously had a similar affair with one of his patients did not tend to establish a plan or overall scheme of which the charged offenses were part. It tended to establish propensity, not plan.
Id. at 447 (citations omitted; emphasis added).
II
Second, if any of the prior-acts testimony was admissible, it was limited to testimony as to acts that were similar to the ones charged. Trial counsel recognized that this did not include evidence as to prior sodomy — acts not at all similar to those charged and acts that are so much more serious than those charged as to trample upon any notion that such evidence would be more probative than it would be unfairly prejudicial, see Mil.R.Evid. 403. Accepting the prosecutor’s assurance that he would so limit the witness’ testimony, the military judge ruled that he would permit the evidence. Of course, as the majority opinion makes clear, both the prosecutor and the military judge ignored this limitation when the witness expanded her testimony to ad*368dress, repeatedly, instances of sodomy on her by appellant.
Only if one expands the “common scheme or plan” concept to one that embraces all sexual misconduct by an accused on his children can this evidence of sodomy be deemed within Mil.R.Evid. 404(b). However, none of our prior cases represents such an expansive view of common scheme or plan. Cf. United States v. Rappaport, supra. Even in Mann, the majority took pains to couple closely the nature of the challenged evidence to the nature of the crimes charged. The majority’s expansion of this doctrine in this case to include the sodomy evidence contravenes the expressed limitations in Mil.R.Evid. 404(a) and (b). Quite simply, whether appellant sodomized one daughter 15 years earlier has no relevance at all to whether he fondled another daughter as charged.
Even under the majority's notion of the relevance of this evidence, if ever there was an instance in which Mil.R.Evid. 403 appropriately ought to have precluded admission of the sodomy evidence, it is here. This is the sort of situation that the authors of the Military Rules of Evidence Manual must have had in mind when they warned:
Any time the prosecution attempts to offer other acts of the accused as part of its substantive proof there is a very real problem of prejudice.... No matter how carefully the court-members are instructed that the evidence is not to be used for a determination of whether the accused is a good or bad person, there is a possibility of misuse. The worse the act, the greater the chance that court-members may lose sympathy for the accused and decide against him because he is a bad person — something that the law does not allow.
Id. at 361.
Accordingly, the authors admonished:
The factors mentioned above highlight why Rule 403’s balance is so important in connection with Rule 404(b) holdings. In deciding whether to admit or to exclude evidence, trial judges should be aware of the constant danger of prejudice and should pay close attention to the kind of act that is to be proved.
Id. at 362 (footnote omitted).
III
Finally, I cannot imagine how the majority arrived at its conclusion that appellant’s trial defense counsel waived his objections to the challenged evidence because, during the witness’ testimony, he did not renew his earlier objection. Apparently my Brothers forgot what they had written much earlier in their opinion: “Prior to this court-martial, the defense made a motion in limine to ‘preclude the admission of any evidence concerning alleged acts of sexual misconduct between the accused and his other daughters.’ ” At 360.
Keep in mind that, in response to this objection to any evidence of sexual misconduct with other daughters, the military judge entered a partial ruling that evidence of fondling would be admissible; he did not enter a ruling on the objection to the remainder of the evidence because trial counsel himself represented that he would not offer it. While defense counsel’s silence during the testimony when the sodomy evidence came out may not have been the model of advocacy, it most certainly did not amount to waiver: His objection to any evidence of this nature was clearly on record — all that Mil.R.Evid. 103 requires. See United States v. Ciulla, 32 MJ 186, 188 (CMA 1991) (Everett, S.J., concurring in part and dissenting in part).
In United States v. Gamble, 27 MJ at 305-07, we discussed at some length the legitimacy of motions in limine regarding admissibility of evidence similar to that in issue here. We discussed, as well, what need there was for counsel — who had received an adverse ruling in response to his motion in limine — to pop up during the subject testimony and lodge an objection, else risk being found to have waived the matter for appellate review. After acknowledging that the military judge could decline to rule finally on such a motion *369because of possible uncertainty as to how the trial might unfold, we wrote:
If he [the military judge] does rule, however, and if his ruling leaves no doubt that he intends for it to be final, then it is final for purposes of appellate review. Insisting on a subsequent defense objection at the time the evidence is offered in order to preserve the issue for appeal would be a classic insistence on form over substance.
Id. at 307 (footnote omitted).
In some courts decades ago, it was necessary that, in order to preserve an overruled objection, an attorney had to move to strike the answer to the question to which the objection had been filed. Obviously, this requirement wasted time and tended to disrupt the witness’ testimony. I hope that the majority does not intend to commit military justice to the same meaningless formalism. I would have thought that we resolved this matter in Gamble.
IV
Appellant was the victim of major evidentiary error. Accordingly, he should receive a full rehearing.